424 F.2d 549
TRADE WINDS COMPANY, Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
No. 27626.
United States Court of Appeals, Fifth Circuit.
April 29, 1970.

Petition for Review of an Order of the National Labor Relations Board and Cross-Application for Enforcement of an Order of the N. L. R. B.
John Bacheller, Jr., Atlanta, Ga., for appellant.
Marcel Mallet-Prevost, Asst. General Counsel, N. L. R. B., Washington, D. C., Walter C. Phillips, Director, Tenth Region, N. L. R. B., Atlanta, Ga., Ronald R. Helveston, Atty., N. L. R. B., Washington, D. C., for appellee.
ON PETITION FOR REHEARING OF 413 F.2d 1213, AND PETITION FOR REHEARING EN BANC
Before WISDOM and CARSWELL,* Circuit Judges, and ROBERTS, District Judge.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



Notes:


*
 Judge Carswell participated in the original decision but did not take part in the denial of this petition for rehearing